              Case 1:16-cv-06728-CM-SDA Document 243 Filed 11/20/19 Page 1 of 2
  .. ,~.. =--::.i..:~~----·--·--'"-- .. _:;._,_.
  rUsj•:·sfJNY                                    j
                                                              Weil, Gotshal & Manges LLP
  I DOCUMENT                                      i
  I ELECTRONICALLY                  FXLED         !
  qr:-: 2 #: _ _ _ _ _ _ _ _ _ :!                                                                767 Fifth Avenue
B~   ECF. ~, ·' ··' r~ D: __JJL:-ili~---··-·. i   1
                                                                                        New York, NY 10153-0119
                                                                                              +1 212 310 8000 tel
                                                                                             +1 212 310 8007 fax




November 20, 2019                           M~              ~SJ
                                                                                             Joseph S. Allerhand
                                                                                                +1 (212) 310-8725
                                                                                       joseph.allerhand@weil.com


Hon. Colleen McMahon
United States District Judge
Southern District of New York
500 Pearl Street, Room 2550
New York, NY 10007

Re: In re Signet Jewelers limited Securities litigation, 16-cv-6728 (CM) (SDA) (S.D.N.Y.)

Dear Chief Judge McMahon,

I write on behalf of all the parties. Yesterday, the Second Circuit granted defendants' Rule 23(f) petition
for permission to appeal this Court's class certification ruling. As explained below, the parties
respectfully request a stay of the ongoing pretrial proceedings (expert discovery, summary judgment,
preparation of the pretrial order, in limine motions, Daubert motions) until the Second Circuit decides
the pending appeal.

Your Honor has discretion to stay this proceeding while the Rule 23(f) appeal is pending. Fed. R. Civ. P.
23(f). Courts routinely stay proceedings pending Rule 23(f) review. E.g., Order #109, Waggoner v.
Barclays, No. 16-1912 (2d Cir. Sept. 7, 2016); Order #169, Universities Superannuation Scheme ltd. v.
Petroleo Brasileiro S.A. Petrobras, No. 16-1914 (2d Cir. Aug. 2, 2016); Order #239, In re Goldman
Sachs Grp., Inc., Sec. litig., No. 10-cv-3461 (S.D.N.Y. Jan. 23, 2019); Order #133, N.J. Carpenters
Health Fund v. Residential Capital, llC, No. 08-cv-8781 (S.D.N.Y. May 12, 2011).

Such a stay will conserve judicial resources, save the parties many millions of dollars in legal fees and
expert and other costs, and avoid a potential "redo" of the ongoing work depending on the outcome of
the appeal. For example, the parties have collectively retained.fifteen experts, all of whom are scheduled
to be deposed by December 13. Summary judgment motions, due December 19, are likely to address
both claims in the case (credit/reserve claims and claims related to alleged sexual misconduct and the
Jock proceeding), as will Daubert motions and other in limine motions. And the pretrial order, requests
to charge, proposed jury examination, and draft verdict form, due March 18, will obviously address both
claims at length and consume a substantial amount of judicial and party resources.

All of these proceedings will take place before the Second Circuit rules, will be extremely costly, and
will occupy this Court's resources-yet some or all of the work may be rendered unnecessary or may
need to be redone depending on the outcome of the appeal.

The parties have also agreed to an expedited briefing sc.hedule for the ·appeal: defendants will file their
appeal brief around mid-January, plaintiff will have comparable time to respond, and defendants' reply


WEIL:\9727935611169177.0010
             Case 1: 16-cv-06728-CM-SDA Document 243 Filed 11/20/19 Page 2 of 2


Hon. Colleen McMahon                                                       Weil, Gotshal & Manges LLP
November 20, 2019
Page 2

will be due three weeks later under the rules. That will limit the delay occasioned by the Second
Circuit's review, while saving the parties and the Court from needless expense and effort.

For these reasons, the parties respectfully request a stay of this action pending the Second Circuit's
ruling on the interlocutory appeal. Additionally, given that the parties will incur significant (but
potentially unnecessary) expert expenses over the next three weeks, we respectfully seek a ruling on this
request at Your Honor's earliest convenience.

The parties appreciate the Court's attention to this matter and would be happy to respond to any
concerns raised by this request.

Respectfully submitted,


s/ Joseph S. Allerhand
Joseph S. Allerhand




WEIL:197279356\1169177.0010
